Case 1:19-bk-03969-HWV   Doc 27 Filed 02/21/20 Entered 02/21/20 11:15:26   Desc
                         Main Document    Page 1 of 12
Case 1:19-bk-03969-HWV   Doc 27 Filed 02/21/20 Entered 02/21/20 11:15:26   Desc
                         Main Document    Page 2 of 12
Case 1:19-bk-03969-HWV   Doc 27 Filed 02/21/20 Entered 02/21/20 11:15:26   Desc
                         Main Document    Page 3 of 12
Case 1:19-bk-03969-HWV   Doc 27 Filed 02/21/20 Entered 02/21/20 11:15:26   Desc
                         Main Document    Page 4 of 12
Case 1:19-bk-03969-HWV   Doc 27 Filed 02/21/20 Entered 02/21/20 11:15:26   Desc
                         Main Document    Page 5 of 12
Case 1:19-bk-03969-HWV   Doc 27 Filed 02/21/20 Entered 02/21/20 11:15:26   Desc
                         Main Document    Page 6 of 12
Case 1:19-bk-03969-HWV   Doc 27 Filed 02/21/20 Entered 02/21/20 11:15:26   Desc
                         Main Document    Page 7 of 12
Case 1:19-bk-03969-HWV   Doc 27 Filed 02/21/20 Entered 02/21/20 11:15:26   Desc
                         Main Document    Page 8 of 12
Case 1:19-bk-03969-HWV   Doc 27 Filed 02/21/20 Entered 02/21/20 11:15:26   Desc
                         Main Document    Page 9 of 12
Case 1:19-bk-03969-HWV   Doc 27 Filed 02/21/20 Entered 02/21/20 11:15:26   Desc
                         Main Document   Page 10 of 12
Case 1:19-bk-03969-HWV   Doc 27 Filed 02/21/20 Entered 02/21/20 11:15:26   Desc
                         Main Document   Page 11 of 12
Case 1:19-bk-03969-HWV   Doc 27 Filed 02/21/20 Entered 02/21/20 11:15:26   Desc
                         Main Document   Page 12 of 12
